 



     Exhibit 10.2

    Service Agreement No. To Be Assigned               Control No To Be
Assigned          

TPS SERVICE AGREEMENT
THIS AGREEMENT, made and entered into this 8 day of February, 2006, by and
between COLUMBIA GAS TRANSMISSION CORPORATION (“Transporter”) and WASHINGTON GAS
LIGHT COMPANY (“Shipper”).
WITNESSETH: That in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:
Section 1.     Service to be Rendered. Transporter shall perform and Shipper
shall receive service in accordance with the provisions of the effective TPS
Rate Schedule and applicable General Terms and Conditions of Transporter’s FERC
Gas Tariff, Second Revised Volume No 1 (Tariff), on file with the Federal Energy
Regulatory Commission (Commission), as the same may be amended or superseded in
accordance with the rules and regulations of the Commission. The maximum
obligation of Transporter to deliver gas hereunder to or for Shipper, the
designation of the points of delivery at which Transporter shall deliver or
cause gas to be delivered to or for Shipper, and the points of receipt at which
Shipper shall deliver or cause gas to be delivered, are specified in Appendix A,
as the same may be amended from time to time by agreement between Shipper and
Transporter, or in accordance with the rules and regulations of the Commission.
Service hereunder shall be provided subject to the provisions of Part 284.223 of
Subpart G of the Commission’s regulations. Shipper warrants that service
hereunder is being provided on behalf of Shipper.
Section 2.     Term. Service under this Agreement shall commence as of November
1. 2007, or upon receipt of all necessary regulatory approvals, whichever is
later, and shall continue in full force and effect until March 31, 2023.
Pre-granted abandonment shall apply upon termination of this Agreement, subject
to any right of first refusal Shipper may have under the Commission’s
regulations and Transporter’s Tariff.
Section 3.     Rates. Shipper shall pay Transporter the charges and furnish
Retainage as described in the above-referenced Rate Schedule, unless otherwise
agreed to by the parties in writing and specified as an amendment to this
Service Agreement. Transporter may agree to discount its rate to Shipper below
Transporter’s maximum rate, but not less than Transporter’s minimum rate. Such
discounted rate may apply to: a) specified quantities (contract demand or
commodity quantities); b) specified quantities above or below a certain level or
all quantities if quantities exceed a certain level; c) quantities during
specified time periods; d) quantities at specified points, locations, or other
defined geographical areas; and e) that a specified discounted rate will apply
in a specified relationship to the quantities actually transported (i.e., that
the reservation charge will be adjusted in a specified relationship to
quantities actually transported). Transporter may also agree to discount its
rate based on published index prices for specific receipt or delivery points or
other agreed-upon published pricing reference points for price determination
(such discounted rate may be based on the differential between published index
prices or arrived at by formula). A discounted rate based on such basis
differentials: (1) shall not change the underlying rate design; (2) shall not
include any minimum bill or minimum take provision that has the affect of
guaranteeing revenue, and (3) shall define the rate components to be discounted.
In addition, the discount agreement may include a provision that if one rate
component which was at or below the applicable maximum rate at the time the
discount agreement was executed subsequently exceeds the applicable maximum rate
due to a change in Transporter’s maximum rate so that such rate component must
be adjusted downward to equal the new applicable maximum rate, then other rate
components may be adjusted upward to achieve the agreed overall rate, so long as
none of the resulting rate components exceed the maximum rate applicable to that
rate component. Such changes to rate components shall be applied prospectively,
commencing with the date a Commission order accepts revised tariff sheets.
However, nothing contained herein shall be construed to alter a refund
obligation under applicable law for any period during which rates which had been
charged under a discount agreement exceeded rates which ultimately are found to
be just and reasonable.
Section 4.     Notices. Notices to Transporter under this Agreement shall be
addressed to it at Post Office Box 1273, Charleston, West Virginia 25325-1273,
Attention: Manager Customer Services and notices to Shipper shall be addressed
to it at Room 330, 6801 Industrial Road, Springfield Virginia 22151 Attention:
Ken Yagelski, until changed by either party by written notice.





--------------------------------------------------------------------------------



 



SERVICE AGREEMENT (Cont’d)
 
Section 5.   Superseded Agreements.  This Service Agreement supersedes and
cancels as of the effective date hereof, the following Service Agreements:
                                          
 
 

             
WASHINGTON GAS LIGHT COMPANY
  COLUMBIA GAS TRANSMISSION CORPORATION              
By
  /s/ Terry D. McCallister   By   /s/ Mike Strauss                            
Title
  President & COO   Title   Vice President                            
Date
  2/7/2006   Date   2/8/2006              



--------------------------------------------------------------------------------



 



Revision No.           
Control No.           
 
Appendix A to Service Agreement No.           
Under Rate Schedule TPS
between Columbia Gas Transmission Corporation (Transporter)
and Washington Gas Light Company (Shipper)
 
Transportation Demand  78,162  Dth/day
 
Primary Receipt Points
 
 

                          Scheduling
  Scheduling
  Measuring
  Measuring
  Maximum Daily
  Minimum Receipt
  Hourly
Point No.   Point Name   Point No.   Point Name   Quantity (Dth/day)   Pressure
Obligation (psig) 1/   Flowrate (Dth/hour) 1/  
839148
  Lost River   839148   Hardy/Lost
River Storage   78,162        







--------------------------------------------------------------------------------



 



Revision No. ______________________
Control No. ______________________

Appendix A to Service Agreement No.________________
Under Rate Schedule TPS
between Columbia Gas Transmission Corporation (Transporter)
and Washington Gas Light Company (Shipper)
Transportation Demand 78,162 Dth/day
(Continued)
Primary Delivery Points

                                  Scheduling   Scheduling   Measuring  
Measuring   Maximum Daily Delivery   Design Daily   Aggregate Daily   Minimum
Delivery   Hourly Point No.   Point Name   Point No.   Point Name   Obligation
(Dth/day) 1/   Quantity (Dth/day) 1/   Quantity 1/   Pressure Obligation (psig)
1/   Flowrate (Dth/hour) 1/
 
                               
78-30
  Washington
Gas-30   802675   WGL Dranesville   44,410           300    
 
                               
78-30
  Washington
Gas-30   817762   Loudoun TCO to
LNG   22,649           300    
 
                               
78-28
  Washington
Gas-28   805458   Brink   6,662           300    
 
                               
78-30
  Washington
Gas-30   836717   WGL Chantilly   4,441           300    





--------------------------------------------------------------------------------



 



Revision No.           
Control No.           
 
Appendix A to Service Agreement No.           
Under Rate Schedule TPS
between Columbia Gas Transmission Corporation (Transporter)
and Washington Gas Light Company (Shipper)
 
Transportation Demand  78,162 Dth/day
 
(Continued)





--------------------------------------------------------------------------------



 



Revision No.           
Control No.           
 
Appendix A to Service Agreement No.           
Under Rate Schedule TPS
between Columbia Gas Transmission Corporation (Transporter)
and Washington Gas Light Company (Shipper)
 
Transportation Demand  78,162 Dth/day
 
(Continued)
 
The Master List of Interconnects (MLI) as defined in Section I of the General
Terms and Conditions of Transporter’s Tariff is incorporated herein by reference
for the purposes of listing valid secondary interruptible receipt points and
delivery points.
 
     Yes   X  No  (Check applicable blank) Transporter and Shipper have mutually
agreed to a Regulatory Restructuring Reduction Option pursuant to Section 42 of
the General Terms and Conditions of Transporter’s FERC Gas Tariff.
 
     Yes   X  No  (Check applicable blank) Shipper has a contractual right of
first refusal equivalent to the right of first refusal set forth from time to
time in Section 4 of the General Terms and Conditions of Transporter’s FERC Gas
Tariff.
 
Service pursuant to this Appendix A, Revision No. 0 shall be effective from
November 1, 2007 through March 31, 2023.
 
     Yes   X  No  (Check applicable blank) This Appendix A, Revision No.     
shall cancel and supercede the previous Appendix A, Revision No.      effective
as of                      20   to the Service Agreement referenced above.
 
     Yes   X  No  (Check applicable blank) All gas shall be delivered at
existing points of interconnection within the MDDO’s, and/or ADQ’s and/or DDQ’s,
as applicable, set forth in Transporter’s currently effective Rate Schedule     
Appendix A, Revision No.      with Shipper, which for such points set forth are
incorporated herein by reference.
 
With the exception of this Appendix A, Revision No.      all other terms and
conditions of said Service Agreement shall remain in full force and effect.
 
 

                  WASHINGTON GAS LIGHT COMPANY       COLUMBIA GAS TRANSMISSION
CORPORATION
 
               
By
  /s/ Terry D. McCallister       By   /s/ Mike Strauss
 
               
 
               
Its
  President & COO       Its   Vice President
 
               
 
               
Date
          Date   2/8/06
 
               

